 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     JASON KULIGOWSKI,
 8
                               Plaintiff,            Case No. C18-5906JLR
 9
           v.                                        ORDER GRANTING
10                                                   APPLICATION TO PROCEED IN
                                                     FORMA PAUPERIS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13
           The court GRANTS Plaintiff Jason Kuligowski’s in forma pauperis application
14
     (Dkt. # 1), and ORDERS:
15
           (1)    The Clerk shall issue summonses to Mr. Kuligowski.
16
           (2)    Mr. Kuligowski is responsible for serving the complaint and summonses,
17

18 and must file proof of service as required by Rule 4 of the Federal Rules of Civil

19 Procedure. See Fed. R. Civ. P. 4. As detailed in General Orders 04-15 and 05-15, Mr.

20 Kuligowski may effectuate service electronically by sending a copy of the summonses

21 //

22 //

23
     //



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1 and complaint via email, along with Mr. Kuligowski’s identifying information, to

 2 USAWAW.SSAClerk@usdoj.gov.

 3        DATED this 7th day of November, 2018.
 4

 5

 6
                                                  A
                                                  JAMES L. ROBART
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
